Per curiam.
This appeal involves the validity of a restrictive covenant in an employment contract. Appellee Velstar Enterprises engages in the business of selling and renting mobile homes, and is the parent corporation of appellee Ray Morris Housing Center. The appellant, Ray Morris, began work for Velstar in 1983, and has signed an employment contract containing a restrictive covenant. In 1987 Morris left the employment of the appellees. The appellees subsequently filed suit against Morris, seeking to enjoin him from violating the restrictive covenant. The trial court held that the covenant was valid and permanently enjoined Morris from violating it. We reverse, on the ground that the scope of activities which the covenant prohibits Morris from engaging in is unreasonable. See Nat. Settlement Assoc. v. Creel, 256 Ga. 329 (3) (c) (349 SE2d 177) (1986); Hudgins & Co. v. Cole, 247 Ga. 182 (1) (274 SE2d 462) (1981).

Judgment reversed.


All the Justices concur.